DETAILED ACTION
This office action is in response to the amendment filed March 31, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-25 are canceled.
	Claims 26, 29, 32, 37, 39, and 41 are currently amended.
	Claims 27-28, 30-31, 33-36, 38, 40, and 42-45 are as previously presented.
	Therefore, claims 26-45 are currently pending.

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 26 recites a control unit comprising at least one processor configured to 
	determine whether the conductive surface of the therapy electrode is properly positioned in the therapy electrode pocket with the conductive surface of the therapy electrode facing towards the subject to apply therapy to the subject, 
	cause, responsive to determining that the conductive surface of the therapy electrode is not properly positioned with the conductive surface of the therapy electrode facing towards the subject so as to apply the therapy to the subject, the monitor to notify the subject of improper positioning of the therapy electrode, and 
	cause the monitor to instruct the subject to at least one of tighten the garment or reposition the therapy electrode so that the conductive surface of the therapy electrode is positioned with the conductive surface of the therapy electrode facing towards the subject to apply the therapy to the subject.
	As similarly noted in previously allowed US Patent #9,007,216, the prior art of record does not teach, suggest, or render obvious determining whether a conductive surface of a therapy electrode is properly positioned in a therapy electrode pocket with the conductive surface of the therapy electrode facing towards the subject and then causing a notification and instruction as a result of that determination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688